

	

		II

		108th CONGRESS

		2d Session

		S. 2923

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Biden (for himself,

			 Mr. Specter, Mr. Bingaman, and Ms.

			 Landrieu) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To reauthorize the grant program of the Department of

		  Justice for reentry of offenders into the community, to establish a task force

		  on Federal programs and activities relating to the reentry of offenders into

		  the community, and for other purposes

	

	

		1.Short

			 title

			This Act may be cited as the

			 Enhanced Second Chance Act of 2004:

			 Community Safety Through Recidivism Prevention or the

			 Enhanced Second Chance Act of 2004.

		2.FindingsCongress finds the following:

			(1)In 2002, 2,000,000

			 people were incarcerated in Federal or State prisons or in local jails. Nearly

			 650,000 people are released from incarceration to communities nationwide each

			 year.

			(2)There are over 3,200 jails throughout the

			 United States, the vast majority of which are operated by county governments.

			 Each year, these jails will release in excess of 10,000,000 people back into

			 the community.

			(3)Nearly

			 2/3 of released State prisoners are expected to be

			 rearrested for a felony or serious misdemeanor within 3 years after

			 release.

			(4)In recent years, a

			 number of States and local governments have begun to establish improved systems

			 for reintegrating former prisoners. Under such systems, corrections officials

			 begin to plan for a prisoner’s release while the prisoner is incarcerated and

			 provide a transition to needed services in the community.

			(5)Faith leaders and parishioners have a long

			 history helping ex-offenders transform their lives. Through prison ministries

			 and outreach in communities, churches and faith-based organizations have

			 pioneered reentry services to prisoners and their families.

			(6)Successful reentry

			 protects those who might otherwise be crime victims. It also improves the

			 likelihood that individuals released from prison or juvenile detention

			 facilities can pay fines, fees, restitution, and family support.

			(7)According to the

			 Bureau of Justice Statistics, expenditures on corrections alone increased from

			 $9,000,000,000 in 1982 to $44,000,000,000 in 1997. These figures do not include

			 the cost of arrest and prosecution, nor do they take into account the cost to

			 victims.

			(8)Increased

			 recidivism results in profound collateral consequences, including public health

			 risks, homelessness, unemployment, and disenfranchisement.

			(9)The high

			 prevalence of infectious disease, substance abuse, and mental health disorders

			 that has been found in incarcerated populations demands that a recovery model

			 of treatment should be used for handling the more than 2/3

			 of all offenders with such needs.

			(10)One of the most

			 significant costs of prisoner reentry is the impact on children, the weakened

			 ties among family members, and destabilized communities. The long-term

			 generational effects of a social structure in which imprisonment is the norm

			 and law-abiding role models are absent are difficult to measure but undoubtedly

			 exist.

			(11)According to the

			 2001 national data from the Bureau of Justice Statistics, 3,500,000 parents

			 were supervised by the correctional system. Prior to incarceration, 64 percent

			 of female prisoners and 44 percent of male prisoners in State facilities lived

			 with their children.

			(12)Between 1991 and

			 1999, the number of children with a parent in a Federal or State correctional

			 facility increased by more than 100 percent, from approximately 900,000 to

			 approximately 2,000,000. According to the Bureau of Prisons, there is evidence

			 to suggest that inmates who are connected to their children and families are

			 more likely to avoid negative incidents and have reduced sentences.

			(13)Approximately 100,000 juveniles (ages 17

			 and under) leave juvenile correctional facilities, State prison, or Federal

			 prison each year. Juveniles released from confinement still have their likely

			 prime crime years ahead of them. Juveniles released from secure confinement

			 have a recidivism rate ranging from 55 to 75 percent. The chances that young

			 people will successfully transition into society improve with effective reentry

			 and aftercare programs.

			(14)Studies have

			 shown that from 15 percent to 27 percent of prisoners expect to go to homeless

			 shelters upon release from prison.

			(15)The National

			 Institute of Justice has found that after 1 year of release, up to 60 percent

			 of former inmates are not employed.

			(16)Fifty-seven

			 percent of Federal and 70 percent of State inmates used drugs regularly before

			 prison, with some estimates of involvement with drugs or alcohol around the

			 time of the offense as high as 84 percent (BJS Trends in State Parole,

			 1990–2000).

			(17)According to the Bureau of Justice

			 Statistics, 60 to 83 percent of the Nation’s correctional population have used

			 drugs at some point in their lives. This is twice the estimated drug use of the

			 total United States population of 40 percent.

			(18)Family based treatment programs have proven

			 results for serving the special population of female offenders and substance

			 abusers with children. An evaluation by the Substance Abuse and Mental Health

			 Services Administration of family based treatment for substance abusing mothers

			 and children found that at 6 months post treatment, 60 percent of the mothers

			 remain alcohol and drug free, and drug related offenses declined from 28 to 7

			 percent. Additionally, a 2003 evaluation of residential family based treatment

			 programs revealed that 60 percent of mothers remained clean and sober 6 months

			 after treatment, criminal arrests declined by 43 percent, and 88 percent of the

			 children treated in the program with their mothers remain stabilized.

			(19)A Bureau of

			 Justice Statistics analysis indicated that only 33 percent of Federal and 36

			 percent of State inmates had participated in residential inpatient treatment

			 programs for alcohol and drug abuse 12 months before their release. Further,

			 over 1/3 of all jail inmates have some physical or mental

			 disability and 25 percent of jail inmates have been treated at some time for a

			 mental or emotional problem.

			(20)According to the National Institute of

			 Literacy, 70 percent of all prisoners function at the 2 lowest literacy

			 levels.

			(21)The Bureau of Justice Statistics has found

			 that 27 percent of Federal inmates, 40 percent of State inmates, and 47 percent

			 of local jail inmates have never completed high school or its equivalent.

			 Furthermore, the Bureau of Justice Statistics has found that less educated

			 inmates are more likely to be recidivists. Only 1 in 4 local jails offer basic

			 adult education programs.

			(22)In his 2004 State

			 of the Union Address, President Bush correctly stated: We know from long

			 experience that if former prisoners can’t find work, or a home, or help, they

			 are much more likely to commit more crimes and return to prison … America is

			 the land of the second chance, and when the gates of the prison open, the path

			 ahead should lead to a better life..

			(23)Participation in

			 State correctional education programs lowers the likelihood of reincarceration

			 by 29 percent, according to a recent United States Department of Education

			 study. A Federal Bureau of Prisons study found a 33 percent drop in recidivism

			 among Federal prisoners who participated in vocational and apprenticeship

			 training.

			3.Reauthorization

			 of adult and juvenile offender State and local reentry demonstration

			 projects

			(a)Adult Offender

			 Demonstration Projects AuthorizedSection 2976(b) of the Omnibus

			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(b)) is amended by

			 striking paragraphs (1) through (4) and inserting the following:

				

					(1)establishing or

				improving the system or systems under which—

						(A)the correctional

				agency of the State or local government develops and carries out plans to

				facilitate the reentry into the community of each offender in State or local

				custody;

						(B)the supervision

				and services provided to offenders in State or local custody are coordinated

				with the supervision and services provided to offenders after reentry into the

				community;

						(C)the efforts of

				various public and private entities to provide supervision and services to

				offenders after reentry into the community, and to family members of such

				offenders, are coordinated; and

						(D)offenders awaiting

				reentry into the community are provided with documents (such as identification

				papers, referrals to services, medical prescriptions, job training

				certificates, apprenticeship papers, and information on obtaining public

				assistance) useful in achieving a successful transition from prison;

						(2)carrying out

				programs and initiatives by units of local government to strengthen reentry

				services for individuals released from local jails;

					(3)enabling prison

				mentors of offenders to remain in contact with those offenders, including

				through the use of such technology as videoconferencing, during incarceration

				and after reentry into the community and encouraging the involvement of prison

				mentors in the reentry process;

					(4)providing

				structured post-release housing and transitional housing, including group homes

				for recovering substance abusers, through which offenders are provided

				supervision and services immediately following reentry into the

				community;

					(5)assisting offenders

				in securing permanent housing upon release or following a stay in transitional

				housing;

					(6)providing

				continuity of health services (including mental health services, substance

				abuse treatment and aftercare, and treatment for contagious diseases) to

				offenders in custody and after reentry into the community;

					(7)providing offenders

				with education, job training, English as a second language programs, work

				experience programs, self-respect and life skills training, and other skills

				useful in achieving a successful transition from prison;

					(8)facilitating

				collaboration among corrections and community corrections, technical schools,

				community colleges, and the workforce development and employment service

				sectors to—

						(A)promote, where

				appropriate, the employment of people released from prison and jail, through

				efforts such as educating employers about existing financial incentives and

				facilitate the creation of job opportunities, including transitional jobs, for

				this population that will benefit communities;

						(B)connect inmates to

				employment, including supportive employment and employment services, before

				their release to the community;

						(C)address barriers

				to employment, including licensing; and

						(D)identify labor

				market needs to ensure that education and training are appropriate;

						(9)assessing the

				literacy and educational needs of offenders in custody and identifying and

				providing services appropriate to meet those needs, including followup

				assessments and long-term services;

					(10)systems under

				which family members of offenders are involved in facilitating the successful

				reentry of those offenders into the community, including removing obstacles to

				the maintenance of family relationships while the offender is in custody,

				strengthening the family’s capacity to function as a stable living situation

				during reentry where appropriate to the safety and well-being of any children

				involved, and involving family members in the planning and implementation of

				the reentry process;

					(11)programs under

				which victims are included, on a voluntary basis, in the reentry

				process;

					(12)programs that

				facilitate visitation and maintenance of family relationships with respect to

				offenders in custody by addressing obstacles such as travel, telephone costs,

				mail restrictions, and restrictive visitation policies;

					(13)identifying and

				addressing barriers to collaborating with child welfare agencies in the

				provision of services jointly to offenders in custody and to the children of

				such offenders;

					(14)implementing

				programs in correctional agencies to include the collection of information

				regarding any dependent children of an incarcerated person as part of intake

				procedures, including the number of children, age, and location or

				jurisdiction, and connect identified children with appropriate services;

					(15)addressing

				barriers to the visitation of children with an incarcerated parent, and

				maintenance of the parent-child relationship, such as the location of

				facilities in remote areas, telephone costs, mail restrictions, and visitation

				policies;

					(16)creating, developing, or enhancing prisoner

				and family assessments curricula, policies, procedures, or programs (including

				mentoring programs) to help prisoners with a history or identified risk of

				domestic violence, dating violence, sexual assault, or stalking reconnect with

				their families and communities, as appropriate (or when it is safe to do so),

				and become mutually respectful, nonabusive parents or partners, under which

				particular attention is paid to the safety of children affected and the

				confidentiality concerns of victims, and efforts are coordinated with existing

				victim service providers;

					(17)developing

				programs and activities that support parent-child relationships, as appropriate

				to the health and well-being of the child, such as—

						(A)using telephone

				conferencing to permit incarcerated parents to participate in parent-teacher

				conferences;

						(B)using

				videoconferencing to allow virtual visitation when incarcerated persons are

				more than 100 miles from their families;

						(C)the development of

				books on tape programs, through which incarcerated parents read a book into a

				tape to be sent to their children;

						(D)the establishment

				of family days, which provide for longer visitation hours or family activities;

				or

						(E)the creation of

				children's areas in visitation rooms with parent-child activities;

						(18)expanding family based treatment centers

				that offer family based comprehensive treatment services for parents and their

				children as a complete family unit;

					(19)conducting

				studies to determining who is returning to prison or jail and which of those

				returning prisoners represent the greatest risk to community safety;

					(20)developing or

				adopting procedures to ensure that dangerous felons are not released from

				prison prematurely;

					(21)developing and

				implementing procedures to assist relevant authorities in determining when

				release is appropriate and in the use of data to inform the release

				decision;

					(22)developing and

				implementing procedures to identify efficiently and effectively those violators

				of probation or parole who should be returned to prison;

					(23)utilizing validated assessment tools to

				assess the risk factors of returning inmates and prioritizing services based on

				risk;

					(24)conducting studies

				to determine who is returning to prison or jail and which of those returning

				prisoners represent the greatest risk to community safety;

					(25)facilitating and

				encouraging timely and complete payment of restitution and fines by

				ex-offenders to victims and the community;

					(26)establishing or

				expanding the use of reentry courts to—

						(A)monitor offenders

				returning to the community;

						(B)provide returning

				offenders with—

							(i)drug and alcohol

				testing and treatment; and

							(ii)mental and

				medical health assessment and services;

							(C)facilitate

				restorative justice practices and convene family or community impact panels,

				family impact educational classes, victim impact panels, or victim impact

				educational classes;

						(D)provide and

				coordinate the delivery of other community services to offenders,

				including—

							(i)housing

				assistance;

							(ii)education;

							(iii)employment

				training;

							(iv)children and

				family support;

							(v)conflict

				resolution skills training;

							(vi)family violence

				intervention programs; and

							(vii)other

				appropriate social services; and

							(E)establish and

				implement graduated sanctions and incentives; and

						(27)providing technology and other tools

				necessary to advance post release supervision.

					.

			(b)Juvenile

			 Offender Demonstration Projects AuthorizedSection 2976(c) of the

			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is

			 amended by striking may be expended for and all that follows

			 through the period at the end and inserting may be expended for any

			 activity referred to in subsection (b)..

			(c)Applications;

			 Priorities; Performance MeasurementsSection 2976 of the Omnibus

			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—

				(1)by

			 redesignating subsection (h) as subsection (o); and

				(2)by striking

			 subsections (d) through (g) and inserting the following:

					

						(d)ApplicationsA

				State, unit of local government, territory, or Indian tribe desiring a grant

				under this section shall submit an application to the Attorney General

				that—

							(1)contains a reentry

				strategic plan, which describes the long-term strategy, and a detailed

				implementation schedule, including the jurisdiction’s plans to pay for the

				program after the Federal funding is discontinued;

							(2)identifies the

				governmental agencies and community and faith-based organizations that will be

				coordinated by, and collaborate on, the applicant’s prisoner reentry strategy

				and certifies their involvement; and

							(3)describes the

				methodology and outcome measures that will be used in evaluating the

				program.

							(e)Priority

				considerationThe Attorney General shall give priority to grant

				applications that best—

							(1)focus initiatives

				on geographic areas with a substantiated high population of

				ex-offenders;

							(2)include

				partnerships with community-based organizations, including faith-based

				organizations;

							(3)provide

				consultations with crime victims and former incarcerated prisoners and their

				families;

							(4)review the process

				by which the State adjudicates violations of parole or supervised release and

				consider reforms to maximize the use of graduated, community-based sanctions

				for minor and technical violations of parole or supervised release;

							(5)establish

				prerelease planning procedures for prisoners to ensure that a prisoner’s

				eligibility for Federal or State benefits (including Medicaid, Medicare, Social

				Security, and Veterans benefits) upon release is established prior to release,

				subject to any limitations in law, and to ensure that prisoners are provided

				with referrals to appropriate social and health services or are linked to

				appropriate community-based organizations;

							(6)target high-risk

				offenders for reentry programs through validated assessment tools; and

							(7)provide returning

				offenders with information on how they can restore their voting rights, and any

				other civil or civic rights denied to them due to their offender status, under

				the laws of the State where they are released.

							(f)RequirementsThe

				Attorney General may make a grant to an applicant only if the

				application—

							(1)reflects explicit

				support of the chief executive officer of the State or unit of local

				government, territory, or Indian tribe applying for a grant under this

				section;

							(2)provides extensive

				discussion of the role of State corrections departments, community corrections

				agencies, juvenile justice systems, or local jail systems in ensuring

				successful reentry of ex-offenders into their communities;

							(3)provides extensive

				evidence of collaboration with State and local government agencies overseeing

				health, housing, child welfare, education, and employment services, and local

				law enforcement;

							(4)in the case of a

				State grantee, the State provides a plan for the analysis of existing State

				statutory, regulatory, rules-based, and practice-based hurdles to a prisoner’s

				reintegration into the community; in case of a local grantee, the local grantee

				provides a plan for the analysis of existing local statutory, regulatory,

				rules-based, and practice-based hurdles to a prisoner’s reintegration into the

				community; and in the case of a territorial grantee, the territory provides a

				plan for the analysis of existing territorial statutory, regulatory,

				rules-based, and practice-based hurdles to a prisoner’s reintegration into the

				community that—

								(A)takes particular

				note of laws, regulations, rules, and practices that disqualify former

				prisoners from obtaining professional licenses or other requirements for

				certain types of employment, and that hinder full civic participation;

								(B)identifies those

				laws, regulations, rules, or practices that are not directly connected to the

				crime committed and the risk that the ex-offender presents to the community;

				and

								(C)affords members

				of the public an opportunity to participate in the process described in this

				subsection; and

								(5)includes the use

				of a State or local task force to carry out the activities funded under the

				grant.

							(g)Uses of grant

				funds

							(1)Federal

				shareThe Federal share of a grant received under this section

				may not exceed 75 percent of the project funded under the grant, unless the

				Attorney General—

								(A)waives, in whole

				or in part, the requirement of this paragraph; and

								(B)publicly

				delineates the rationale for the waiver.

								(2)Supplement not

				supplantFederal funds received under this section shall be used

				to supplement, not supplant, non-Federal funds that would otherwise be

				available for the activities funded under this section.

							(h)Reentry

				strategic plan

							(1)In

				generalAs a condition of receiving financial assistance under

				this section, each applicant shall develop a comprehensive strategic reentry

				plan that contains measurable annual and 5- to 10-year performance outcomes.

				The plan shall have as a goal to reduce the rate of recidivism of incarcerated

				persons served with funds from this section within the State by 50 percent over

				a period of 10 years.

							(2)CoordinationIn

				developing reentry plans under this subsection, applicants shall coordinate

				with communities and stakeholders, including experts in the fields of public

				safety, corrections, housing, health, education, employment, and members of

				community and faith-based organizations that provide reentry services.

							(3)Measurements of

				progressEach reentry plan developed under this subsection shall

				measure the applicant’s progress toward increasing public safety by reducing

				rates of recidivism and enabling released offenders to transition successfully

				back into their communities.

							(i)Reentry Task

				Force

							(1)In

				generalAs a condition of receiving financial assistance under

				this section, each State or local government receiving a grant shall establish

				or empower a Reentry Task Force, or other relevant convening authority, to

				examine ways to pool existing resources and funding streams to promote lower

				recidivism rates for returning prisoners, and to minimize the harmful effects

				of incarceration on families and communities by collecting data and best

				practices in offender reentry from demonstration grantees and other agencies

				and organizations.

							(2)MembershipThe

				task force or other authority shall be comprised of relevant State or local

				leaders, agencies, service providers, community-based organizations, and

				stakeholders.

							(j)Strategic

				performance outcomes

							(1)In

				generalEach applicant shall identify specific performance

				outcomes related to the long-term goals of increasing public safety and

				reducing recidivism.

							(2)Performance

				outcomesThe performance outcomes identified under paragraph (1)

				shall include, with respect to offenders released back into the

				community—

								(A)recommitment

				rates;

								(B)reduction in

				crime;

								(C)employment and

				education;

								(D)violations of

				conditions of supervised release;

								(E)child

				support;

								(F)housing;

								(G)drug and alcohol

				abuse; and

								(H)participation in

				mental health services.

								(3)Optional

				measuresStates may also report on other activities that increase

				the success rates of offenders who transition from prison, such as programs

				that foster effective risk management and treatment programming, offender

				accountability, and community and victim participation.

							(4)CoordinationApplicants

				should coordinate with communities and stakeholders about the selection of

				performance outcomes identified by the applicants and with the Department of

				Justice for assistance with data collection and measurement activities.

							(5)ReportEach

				grantee shall submit an annual report to the Department of Justice that—

								(A)identifies the

				grantee’s progress toward achieving its strategic performance outcomes;

				and

								(B)describes other

				activities conducted by the grantee to increase the success rates of the

				reentry population.

								(k)Performance

				measurement

							(1)In

				generalThe Department of Justice, in consultation with the

				States, shall—

								(A)identify primary

				and secondary sources of information to support the measurement of the

				performance indicators identified under this section;

								(B)identify sources

				and methods of data collection in support of performance measurement required

				under this section;

								(C)provide to all

				grantees technical assistance and training on performance measures and data

				collection for purposes of this section; and

								(D)coordinate with the

				Substance Abuse and Mental Health Services Administration on strategic

				performance outcome measures and data collection for purposes of this section

				relating to substance abuse and mental health.

								(2)CoordinationThe

				Department of Justice shall coordinate with other Federal agencies to identify

				national sources of information to support State performance

				measurement.

							(l)Future

				eligibilityTo be eligible to receive a grant under this section

				for fiscal years after the first receipt of such a grant, a State shall submit

				to the Attorney General such information as is necessary to demonstrate

				that—

							(1)the State has

				adopted a reentry plan that reflects input from community-based and faith-based

				organizations;

							(2)the public has

				been afforded an opportunity to provide input in the development of the

				plan;

							(3)the State’s

				reentry plan includes performance measures to assess the State’s progress

				toward increasing public safety by reducing by 10 percent over the 2-year

				period the rate at which individuals released from prison who participate in

				the reentry system supported by Federal funds are recommitted to prison;

				and

							(4)the State will

				coordinate with the Department of Justice, community-based and faith-based

				organizations, and other experts regarding the selection and implementation of

				the performance measures described in subsection (k).

							(m)National Adult

				and Juvenile Offender Reentry Resource Center

							(1)AuthorityThe

				Attorney General may, using amounts made available to carry out this

				subsection, make a grant to an eligible organization to provide for the

				establishment of a National Adult and Juvenile Offender Reentry Resource

				Center.

							(2)Eligible

				organizationAn organization eligible for the grant under

				paragraph (1) is any national nonprofit organization approved by the Federal

				task force established under the Enhanced Second Chance Act of 2004 that

				represents, provides technical assistance and training to, and has special

				expertise and broad, national-level experience in offender reentry programs,

				training, and research.

							(3)Use of

				fundsThe organization receiving the grant shall establish a

				National Adult and Juvenile Offender Reentry Resource Center to—

								(A)provide education,

				training, and technical assistance for States, local governments, territories,

				Indian tribes, service providers, faith based organizations, and corrections

				institutions;

								(B)collect data and

				best practices in offender reentry from demonstration grantees and others

				agencies and organizations;

								(C)develop and

				disseminate evaluation tools, mechanisms, and measures to better assess and

				document coalition performance measures and outcomes;

								(D)disseminate

				knowledge to States and other relevant entities about best practices, policy

				standards, and research findings;

								(E)develop and

				implement procedures to assist relevant authorities in determining when release

				is appropriate and in the use of data to inform the release decision;

								(F)develop and

				implement procedures to identify efficiently and effectively those violators of

				probation or parole who should be returned to prison and those who should

				receive other penalties based on defined, graduated sanctions;

								(G)collaborate with

				the Federal task force established under the Enhanced Second Chance Act of 2004

				and the Federal Resource Center for Children of Prisoners;

								(H)develop a national

				research agenda; and

								(I)bridge the gap

				between research and practice by translating knowledge from research into

				practical information.

								(4)Of amounts made

				available to carry out this section, not more than 4 percent shall be available

				to carry out this subsection.

							(n)AdministrationOf

				amounts made available to carry out this section, not more than 2 percent shall

				be available for administrative expenses in carrying out this section.

						.

				(d)Authorization of

			 AppropriationsSection 2976 of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (o)(1), as

			 redesignated by subsection (c), by striking and $16,000,000 for fiscal

			 year 2005 and inserting $130,000,000 for fiscal year 2005, and

			 $130,000,000 for fiscal year 2006.

			4.Task force on

			 Federal programs and activities relating to reentry of offenders

			(a)Task Force

			 RequiredThe Attorney General, in consultation with the Secretary

			 of Housing and Urban Development, the Secretary of Labor, the Secretary of

			 Education, the Secretary of Health and Human Services, the Secretary of

			 Agriculture, the Secretary of Veterans Affairs, and the heads of such other

			 elements of the Federal Government as the Attorney General considers

			 appropriate, and in collaboration with stakeholders, service providers,

			 community-based organizations, States, territories, Indian tribes, and local

			 governments, shall establish an interagency task force on programs and

			 activities relating to the reentry of offenders into the community.

			(b)DutiesThe

			 task force established under subsection (a) shall—

				(1)identify such

			 programs and activities that may be resulting in overlapping or duplication of

			 services, the scope of such overlapping or duplication, and the relationship of

			 such overlapping and duplication to public safety, public health, and

			 effectiveness and efficiency;

				(2)identify methods

			 to improve collaboration and coordination of such programs and

			 activities;

				(3)identify areas of

			 responsibility in which improved collaboration and coordination of such

			 programs and activities would result in increased effectiveness or

			 efficiency;

				(4)develop innovative

			 interagency or intergovernmental programs, activities, or procedures that would

			 improve outcomes of reentering offenders and children of offenders;

				(5)develop methods

			 for increasing regular communication that would increase interagency program

			 effectiveness;

				(6)identify areas of

			 research that can be coordinated across agencies with an emphasis on applying

			 science-based practices to support treatment and intervention programs for

			 reentering offenders;

				(7)identify funding

			 areas that should be coordinated across agencies and any gaps in funding;

			 and

				(8)in conjunction with the National Adult and

			 Juvenile Offender Reentry Resource Center, identify successful programs

			 currently operating and collect best practices in offender reentry from

			 demonstration grantees and other agencies and organizations, determine the

			 extent to which such programs and practices can be replicated, and make

			 information on such programs and practices available to States, localities,

			 community-based organizations, and others.

				(c)ReportNot

			 later than 1 year after the date of enactment of this Act, the task force

			 established under subsection (a) shall submit a report, including

			 recommendations, to Congress on barriers to reentry. The task force shall

			 provide for public input in preparing the report. The report shall identify

			 Federal and other barriers to successful reentry of offenders into the

			 community and analyze the effects of such barriers on offenders and on children

			 and other family members of offenders, including barriers to—

				(1)parental

			 incarceration as a consideration for purposes of family reunification under the

			 Adoption and Safe Families Act of 1997;

				(2)admissions in and

			 evictions from Federal housing programs;

				(3)child support

			 obligations and procedures;

				(4)Social Security

			 benefits, veterans benefits, food stamps, and other forms of Federal public

			 assistance;

				(5)Medicaid and Medicare procedures,

			 requirements, regulations, and guidelines;

				(6)education

			 programs, financial assistance, and full civic participation;

				(7)TANF program

			 funding criteria and other welfare benefits;

				(8)employment;

				(9)laws,

			 regulations, rules, and practices that restrict Federal employment licensure

			 and participation in Federal contracting programs;

				(10)reentry

			 procedures, case planning, and the transition of persons from the custody of

			 the Federal Bureau of Prisons to a Federal parole or probation program or

			 community corrections;

				(11)laws,

			 regulations, rules, and practices that may require a parolee to return to the

			 same county that the parolee was living in prior to his or her arrest, and the

			 potential for changing such laws, regulations, rules, and practices so that a

			 parolee may change his or her setting upon release, and not settle in the same

			 location with persons who may be a negative influence; and

				(12)pre-release

			 planning procedures for prisoners to ensure that a prisoner's eligibility for

			 Federal or State benefits (including Medicaid, Medicare, Social Security, and

			 veteran's benefits) upon release is established prior to release, subject to

			 any limitations under the law, and the provision of referrals to appropriate

			 social and health services or are linked to appropriate community-based

			 organizations.

				(d)Annual

			 ReportsOn an annual basis, the task force required by subsection

			 (a) shall submit to Congress a report on the activities of the task force,

			 including specific recommendations of the task force on matters referred to in

			 subsection (b).

			5.Offender reentry

			 research

			(a)National

			 Institute of JusticeFrom amounts made available to carry out

			 this Act, the National Institute of Justice may conduct research on offender

			 reentry, including—

				(1)a

			 study identifying the number and characteristics of children who have had a

			 parent incarcerated and the likelihood of these minors becoming involved in the

			 criminal justice system some time in their lifetime;

				(2)a

			 study identifying a mechanism to compare rates of recidivism (including

			 re-arrest, violations of parole and probation, and re-incarceration) among

			 States; and

				(3)a

			 study on the population of individuals released from custody who do not engage

			 in recidivism and the characteristics (housing, employment, treatment, family

			 connection) of that population.

				(b)Bureau of Justice

			 statisticsFrom amounts made available to carry out this Act, the

			 Bureau of Justice Statistics may conduct research on offender reentry,

			 including—

				(1)an analysis of

			 special populations, including prisoners with mental illness or substance abuse

			 disorders, female offenders, juvenile offenders, and the elderly, that present

			 unique reentry challenges;

				(2)studies to

			 determine who is returning to prison or jail and which of those returning

			 prisoners represent the greatest risk to community safety;

				(3)annual reports on

			 the profile of the population coming out of prisons, jails, and juvenile

			 justice facilities;

				(4)a

			 national recidivism study every 3 years; and

				(5)a

			 study of parole violations and revocations.

				6.Children of

			 incarcerated parents and families

			(a)Intake

			 procedures and education programs

				(1)Pilot

			 programThe Federal Bureau of Prisons shall, using amounts made

			 available to carry out this subsection, carry out a pilot program to—

					(A)collect

			 information regarding the dependent children of an incarcerated person as part

			 of standard intake procedures, including the number, age, and residence of such

			 children;

					(B)review all

			 policies, practices, and facilities to ensure that, as appropriate to the

			 health and well-being of the child, they support the relationship between

			 family and child;

					(C)identify the

			 training needs of staff with respect to the impact of incarceration on

			 children, families, and communities, age-appropriate interactions, and

			 community resources for the families of incarcerated persons; and

					(D)take such steps

			 as are necessary to encourage State correctional agencies to implement the

			 requirements of subparagraphs (A) through (C).

					(2)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this subsection $1,500,000 for each of fiscal years 2005 and

			 2006.

				(b)Duties of

			 SecretaryThe Secretary of Health and Human Services

			 shall—

				(1)review, and make

			 available to States a report on any recommendations regarding, the role of

			 State child protective services at the time of the arrest of a person;

			 and

				(2)by regulation, establish

			 such services as the Secretary determines necessary, as appropriate to the

			 health and well-being of any child involved, for the preservation of families

			 that have been impacted by the incarceration of a family member.

				7.Encouragement of

			 employment of former prisoners

			The Secretary of Labor shall

			 take such steps as are necessary to implement a program, including but not

			 limited to the Employment and Training Administration, to educate employers

			 about existing incentives, including bonding, to the hiring of former Federal,

			 State, or county prisoners.

		8.Federal Resource

			 Center for Children of PrisonersThere are authorized to be appropriated to

			 the Secretary of Health and Human Services for each of fiscal years 2005 and

			 2006, such sums as may be necessary for the continuing activities of the

			 Federal Resource Center for Children of Prisoners, including conducting a

			 review of the policies and practices of State and Federal corrections agencies

			 to support parent-child relationships, as appropriate for the health and

			 well-being of the child.

		9.Elimination of

			 age requirement for relative caregiver under National Family Caregiver Support

			 ProgramSection 372 of the

			 National Family Caregiver Support Act (part E of title III of the Older

			 Americans Act of 1965; 42 U.S.C. 3030s) is amended in paragraph (3) by striking

			 who is 60 years of age or older and— and inserting

			 who—.

		10.Clarification of

			 authority to place prisoner in community correctionsSection 3624(c) of title 18, United States

			 Code, is amended to read as follows:

			

				

					(c)

					Pre-Release custody

					(1)In

				generalThe Bureau of Prisons shall, to the extent practicable,

				assure that a prisoner serving a term of imprisonment spends a reasonable part

				of the final portion of the term to be served, not to exceed 1 year, under

				conditions that will afford the prisoner a reasonable opportunity to adjust to

				and prepare for the prisoner’s reentry into the community. Such conditions may

				include a community correctional facility.

					(2)AuthorityThis

				subsection authorizes the Bureau of Prisons to place a prisoner in home

				confinement for the last 10 per centum of the term to be served, not to exceed

				6 months.

					(3)AssistanceThe

				United States Probation System shall, to the extent practicable, offer

				assistance to a prisoner during such pre-release custody.

					(4)No

				limitationsNothing in this subsection shall be construed to

				limit or restrict the authority of the Bureau of Prisons granted under section

				3621 of this title.

					.

		11.Use of violent

			 offender truth-in-sentencing grant funding for demonstration project

			 activitiesSection 20102(a) of

			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a))

			 is amended—

			(1)in paragraph (2),

			 by striking and at the end;

			(2)in paragraph (3),

			 by striking the period at the end and inserting ; and;

			 and

			(3)by adding at the

			 end the following:

				

					(4)to carry out any activity referred to in

				subsections (b) and (c) of section 2976 of the Omnibus Crime Control and Safe

				Streets Act of 1968 (42 U.S.C. 3797w(b)–(c)).

					.

			12.Grants to study

			 parole or post incarceration supervision violations and revocations

			(a)Grants

			 authorizedFrom amounts made available to carry out this section,

			 the Attorney General may award grants to States to study, and to improve the

			 collection of data with respect to, individuals whose parole or post

			 incarceration supervision is revoked and which such individuals represent the

			 greatest risk to community safety.

			(b)ApplicationAs

			 a condition of receiving a grant under this section, a State shall—

				(1)certify that the

			 State has, or intends to establish, a program that collects comprehensive and

			 reliable data with respect to individuals described in subsection (a),

			 including data on—

					(A)the number and

			 type of parole or post incarceration supervision violations that occur within

			 the State;

					(B)the reasons for

			 parole or post incarceration supervision revocation;

					(C)the underlying

			 behavior that led to the revocation; and

					(D)the term of

			 imprisonment or other penalty that is imposed for the violation; and

					(2)provide the data

			 described in paragraph (1) to the Bureau of Justice Statistics, in a form

			 prescribed by the Bureau.

				(c)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section $1,000,000 for each of fiscal years 2005 and 2006.

			

			13.

			Reauthorization of residential substance abuse treatment for

			 State prisoners program

			

				(a)

				In general

				The Omnibus Crime Control and

			 Safe Streets Act of 1968 (42 U.S.C.

			 3701 et seq.) is amended by inserting after section 1905 the

			 following:

				

					

						1906.

						Authorization of appropriations

						There are authorized to be

				appropriated such sums as are necessary to carry out the purposes of this part

				for each of fiscal years 2005 through 2010.

					.

			

				(b)

				Improvements to program

				Section 1902 of the Omnibus Crime

			 Control and Safe Streets Act of 1968 (42

			 U.S.C. 3796ff–1) is amended—

				

					(1)

					in subsection (c)—

					

						(A)

						in the subsection heading, by striking Eligibility for Preference With and

			 inserting Requirement

			 for;

					

						(B)

						by striking paragraph (1) and inserting the following:

						

							

								(1)

								To be eligible for funding under this part, a State shall

				ensure that individuals who participate in the evidence-based substance abuse

				treatment program established or implemented with assistance provided under

				this part will be provided with aftercare services.

							; and

					

						(C)

						by adding at the end the following:

						

							

								(4)

								Aftercare services required under paragraph (1) shall be funded

				by amounts made available under this part.

							;

					

					(2)

					by redesignating subsections (c) through (f) as (d) through (g),

			 respectively; and

				

					(3)

					by inserting after subsection (b) the following:

					

						

							(c)

							Definition of residential substance abuse treatment

							The term residential substance abuse treatment

				means a course of evidence-based individual and group activities and treatment,

				lasting not less than 6 months, in residential treatment facilities set apart

				from the general prison population. Such treatment can include the use of

				pharmacotherapies, where appropriate, that may be administered for more than 6

				months.

						.

				

			14.

			Reauthorization of substance abuse treatment program under

			 title 18

			Section 3621(e) of title 18,

			 United States Code, is amended—

			

				(1)

				by striking paragraph (4) and inserting the following:

				

					

						(4)

						Authorization of appropriations

						There are authorized to be appropriated such sums as are

				necessary to carry out this subsection for each of fiscal years 2005 through

				2010.

					;

				and

			

				(2)

				in paragraph (5), by striking subparagraph (A) and inserting the

			 following:

				

					(A)the term residential

				substance abuse treatment means a course of evidence-based individual

				and group activities and treatment, lasting not less than 6 months, in

				residential treatment facilities set apart from the general prison population,

				and such treatment can include the use of pharmacotherapies, where appropriate,

				that may be administered for more than 6 months;

					.

			15.Removal of

			 limitation on amount of funds available for corrections education programs

			 under the adult education and family literacy act

			(a)In

			 generalSection 222(a)(1) of the Adult Education and Family

			 Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which

			 not more than 10 percent and inserting of which not less than 10

			 percent.

			(b)ReportNot later than 180 days after the date of

			 enactment of this Act, the Secretary of Education shall submit to Congress a

			 report on the use of literacy funds to correctional intuitions, as defined in

			 section 225(d)(2) of the Adult Education and Family Literacy Act (20 U.S.C.

			 9224(d)(2)).  The report shall specify the amount of literacy funds that are

			 provided to each category of correctional institution in each State, and

			 identify whether funds are being sufficiently allocated among the various types

			 of institutions.

			16.Technical amendment

			 to drug-free student loans provision to ensure that it applies only to offenses

			 committed while receiving Federal aidSection 4840(r)(1) of the Higher Education

			 Act of 1965 (20 U.S.C. 1091(r)(1)) is amended by striking A

			 student and all that follows through table: and

			 inserting the following: A student who is convicted of any offense under

			 any Federal or State law involving the possession or sale of a controlled

			 substance for conduct that occurred during a period of enrollment for which the

			 student was receiving any grant, loan, or work assistance under this title

			 shall not be eligible to receive any grant, loan, or work assistance under this

			 title from the date of that conviction for the period of time specified in the

			 following table:.

		17.Mentoring grants to

			 community-based organizations

			(a)Authority to make

			 grantsFrom amounts made available under this section, the

			 Secretary of Labor shall make grants to community-based organizations for the

			 purpose of providing mentoring and other transitional services essential to

			 reintegrating ex-offenders and incarcerated persons into society.

			(b)Use of

			 fundsGrant funds awarded under subsection (a) may be used

			 for—

				(1)mentoring adult and

			 juvenile offenders; and

				(2)transitional services to

			 assist in the re-integration of ex-offenders into the community.

				(c)ApplicationTo

			 be eligible to receive a grant under this section, a community-based

			 organization shall submit an application to the Secretary of Labor, based upon

			 criteria developed by the Secretary of Labor in consultation with the Attorney

			 General and the Secretary of Housing and Urban Development.

			(d)Strategic performance

			 outcomesThe Secretary of Labor may require each applicant to

			 identify specific performance outcomes related to the long-term goal of

			 stabilizing communities by reducing recidivism and re-integrating ex-offenders

			 and incarcerated persons into society.

			(e)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section $15,000,000 for each of fiscal years 2005 and 2006.

			

			18.

			Group homes for recovering substance abusers

			Section 1925 of the

			 Public Health Service Act

			 (42 U.S.C. 300x–25) is

			 amended—

			

				(1)

				in subsection (a)(4), by striking $4,000 and

			 inserting $6,000; and

			

				(2)

				by adding at the end the following:

				

					

						(d)

						Recovery home outreach workers

						

							(1)

							In general

							The Secretary shall award a grant to an eligible entity to

				enable such entity to establish group homes for recovering substance abusers in

				accordance with this section.

						

							(2)

							Eligibility

							To be eligible to receive a grant under paragraph (1), an

				entity shall—

							

								(A)

								be a national nonprofit organization that has established at

				least 500 self-administered, self-supported substance abuse recovery homes;

				and

							

								(B)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

							(3)

							Use of funds

							An entity shall use amounts received under the grant under

				paragraph (1) to—

							

								(A)

								establish group homes for recovering substance abusers that

				conform to the requirements of subparagraphs (A) through (D) of subsection

				(a)(6), through activities including—

								

									(i)

									locating a suitable facility to use as the group home;

								

									(ii)

									the execution of a lease for the use of such home; and

								

									(iii)

									obtaining a charter for the operation of such home from a

				national non-profit organization;

								

								(B)

								recruit recovering substance abusers to reside in the group

				home by working with criminal justice officials and substance abuse treatment

				providers, including through activities targeting individuals being released

				from incarceration; and

							

								(C)

								carry out other activities related to establishing a group home

				for recovering substance abusers.

							(4)Authorization of

				appropriationsThere are authorized to be appropriated to carry

				out this subsection, $1,000,000 for each of fiscal years 2005 through 2009.

				Amounts appropriated under this paragraph shall be in addition to amounts

				otherwise appropriated to carry out this subpart.

						.

			19.Improved reentry

			 procedures for Federal prisoners

			(a)General Reentry

			 ProceduresThe Department of Justice shall take such steps as are

			 necessary to modify existing procedures and policies to enhance case planning

			 and to improve the transition of persons from the custody of the Bureau of

			 Prisons to the community, including placement of such individuals in community

			 corrections facilities.

			(b)Procedures Regarding

			 BenefitsThe Bureau of

			 Prisons shall establish pre-release planning procedures for Federal prisoners

			 to ensure that a prisoner’s eligibility for Federal or State benefits

			 (including Medicaid, Medicare, Social Security and veterans benefits) upon

			 release is established prior to release, subject to any limitations in law. The

			 Bureau shall also coordinate with inmates to ensure that inmates have medical

			 appointments scheduled and have plans to secure needed and sufficient

			 medications, particularly with regard to the treatment of mental illness. The

			 Bureau shall provide each ex-offender released from Federal prisons information

			 on how the reentering offender can restore voting rights, and other civil or

			 civic rights, denied to the reentering offender based upon their offender

			 status in the State to which that reentering offender shall be returning. This

			 information shall be provided to each reentering offender in writing, and in a

			 language that the reentering offender can understand.

			20.Family unification in

			 public housingSection 576 of

			 the Quality Housing and Work Responsibility Act of 1988 (Public Law 105–276; 42

			 U.S.C. 13661) is amended—

			(1)by striking subsection (c)

			 and inserting the following:

				

					(c)Authority to deny

				admission to criminal offenders

						(1)In

				generalExcept as provided in subsections (a) and (b) of this

				section and in addition to any other authority to screen applicants, in

				selecting among applicants for admission to the program or to federally

				assisted housing, if the public housing agency or owner of such housing, as

				applicable, determines that an applicant or any member of the applicant's

				household is engaged in or was convicted of, during a reasonable time preceding

				the date when the applicant household would otherwise be selected for

				admission, any drug-related or violent criminal activity or other criminal

				activity which would adversely affect the health, safety, or right to peaceful

				enjoyment of the premises by other residents, the owner, or public housing

				agency employees, the public housing agency or owner may—

							(A)deny such

				applicant admission to the program or to federally assisted housing; and

							(B)after the

				expiration of the reasonable period beginning upon such activity, require the

				applicant, as a condition of admission to the program or to federally assisted

				housing, to submit to the public housing agency or owner evidence sufficient

				(as the Secretary shall by regulation provide) to ensure that the individual or

				individuals in the applicant's household who engaged in criminal activity for

				which denial was made under paragraph (1) have not engaged in any criminal

				activity during such reasonable period.

							(2)Consideration

				of rehabilitationIn determining whether, pursuant to paragraph

				(1), to deny admission to the program or federally assisted housing to any

				household, a public housing agency or an owner shall, prior to an initial

				denial of eligibility, consider the following factors:

							(A)The effect of

				denial on the applicant's family, particularly minor children.

							(B)Whether such

				household member has successfully completed a supervised drug or alcohol

				rehabilitation program (as applicable) and is no longer engaging in the illegal

				use of a controlled substance or abuse of alcohol (as applicable) to the extent

				that such use would constitute a threat to the health, safety, or well-being of

				other residents.

							(C)Whether such

				household member has otherwise been rehabilitated successfully and is no longer

				engaging in the illegal use of a controlled substance or abuse of alcohol (as

				applicable) to the extent that such use would constitute a threat to the

				health, safety, or well-being of other residents.

							(D)Whether such

				household member is participating in a supervised drug or alcohol

				rehabilitation program (as applicable) and is no longer engaging in the illegal

				use of a controlled substance or abuse of alcohol (as applicable) to the extent

				that such use would constitute a threat to the health, safety, or well-being of

				other residents.

							(E)Other mitigating

				circumstances such as—

								(i)the applicant’s

				involvement in the community;

								(ii)the applicant’s

				enrollment in or completion of a job training program;

								(iii)the employment

				status of the applicant;

								(iv)any other

				circumstances which reflect the efforts the applicant has made toward

				rehabilitation; and

								(v)the availability

				of other housing options.

								; and

				

			(2)by adding at the

			 end the following:

				

					(d)Conditional

				eligibilityA public housing agency or owner of such housing may

				condition an applicant’s or a household’s eligibility for federally assisted

				housing on the participation of the applicant, or a member of the applicant’s

				household, in a supervised rehabilitation program, or other appropriate social

				services.

					.

			

